Case 19-33605-sgj11 Doc 85 Filed 05/06/20              Entered 05/06/20 13:44:51    Page 1 of 3



Craig J. Luffy SBN 00795490
Philip D. Collins SBN 04616200
PHILIP D. COLLINS & ASSOCIATES, P.C.
9330 LBJ Freeway, Suite 810
Dallas, TX 75243
(469)-453-4600 FAX: (469) 453-4611
luffy@pdcollinslaw.com; pdcollins@pdcollinslaw.com
ATTORNEYS FOR LCA BANK CORPORATION

                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                                                 §
                                                       §   CASE NO. 19-33605-sgj-11
PAPPY’S TRUCKS, LTD.                                   §
     DEBTOR                                            §   CHAPTER 11
                                                       §
LCA BANK CORPORATION                                   §
     MOVANT                                            §   Preliminary Hearing Scheduled
                                                       §   for June 4, 2020 at 1:30 p.m.
                                                       §
v.                                                     §
                                                       §
PAPPY’S TRUCKS, LTD.                                   §
     RESPONDENT                                        §


                NOTICE OF PRELIMINARY HEARING ON MOTION OF
         LCA BANK CORPORATION FOR RELIEF FROM AUTOMATIC STAY

         PLEASE TAKE NOTICE that a preliminary hearing on the Motion of LCA Bank

Corporation for Relief from Automatic Stay has been set for preliminary hearing on June 4, 2020 at

1:30 p.m. before the Honorable Stacey G. C. Jernigan, United States Bankruptcy Judge, Room 1428,

1100 Commerce Street, Room 1428, Dallas, Texas 75242.

                                             Respectfully submitted,

                                             PHILIP D. COLLINS & ASSOCIATES, P.C.

                                             By:/s/ Craig J. Luffy
                                                  CRAIG J. LUFFY
                                                  State Bar No. 00795490
NOTICE OF PRELIMINARY HEARING                                                               PAGE 1
Case 19-33605-sgj11 Doc 85 Filed 05/06/20              Entered 05/06/20 13:44:51          Page 2 of 3



                                                  9330 LBJ Freeway, Suite 810
                                                  Dallas, TX 75243
                                                  (469)-453-4600 FAX: (469) 453-4611
                                                  luffy@pdcollinslaw.com
                                                  ATTORNEYS FOR LCA BANK CORPORATION


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice has been filed
electronically with the Clerk of the Court using the CM/ECF system. Notice of the filing has been
electronically mailed to the parties that are registered or otherwise entitled to receive electronic
notices in this case pursuant to the electronic filing procedures in this District and to parties listed
below via first class mail, postage prepaid, pursuant to L.B.R. 4001-1(a) on the 6th day of May, 2020.

                                           /s/ Craig J. Luffy
                                                CRAIG J. LUFFY

United States Trustee                                           Joyce W. Lindauer
1100 Commerce Street, Rm. 976                                   12720 Hillcrest Road, Ste. 625
Dallas, TX 75274                                                Dallas, TX 75230

Pappy’s Trucks,
Ltd. P.O. Box 307
Scurry, TX 75158

20 Largest Unsecured Creditors

Internal Revenue Service                                        NTTA
Centralized Insolvency Operations                               P.O. Box 260928
PO Box 7346                                                     Plano, TX 75026-0928
Philadelphia, PA 19101-7346
                                                                Pappy’s Sand & Gravel
First Insurance Funding                                         PO Box 307
PO Box 7000                                                     Scurry, TX 75158
Carol Stream, IL 60197-7000
                                                                Self Radio, Inc.
Small Business Financial Solutions LLC                          P.O. Box 76
Attn: Vanessa M. Petty                                          Montague, TX 76251
4500 E. West Highway, 6th Floor
Bethesda, MD 20814                                              PLES Investments
                                                                PO Box 307
                                                                Scurry, TX 75158



NOTICE OF PRELIMINARY HEARING                                                                     PAGE 2
Case 19-33605-sgj11 Doc 85 Filed 05/06/20            Entered 05/06/20 13:44:51       Page 3 of 3



        And all other persons or entities who have filed an appearance and requested notice in this
case.

                                             /s/ Craig J. Luffy
                                              CRAIG J. LUFFY




NOTICE OF PRELIMINARY HEARING                                                               PAGE 3
